UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8006



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY LAWSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-02-323; CA-04-22429)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Lawson, Appellant Pro Se. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tommy Lawson seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                 The order is

not    appealable    unless     a   circuit    justice    or    judge    issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§    2253(c)(2)   (2000).       A   prisoner    satisfies      this   standard    by

demonstrating that reasonable jurists would find both that the

district    court’s      assessment    of   the   constitutional        claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                       Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Lawson

has not made the requisite showing.            Accordingly, we deny Lawson’s

motion for a certificate of appealability and dismiss the appeal.

We    dispense    with   oral   argument      because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                      - 2 -